Ae SARK or MAS nc \nutvek Ss

“Pray ae \

_— a
Spstore{ Oeseet Cow kon

\A- S34 - Cia
A] —

Le Ken aA BY,

Q CQ Sl Not

 

ex eer & COCTECMONS ,
TMannrrk® Vorce > SOU WV

wietcksacc, 5 2 8
<S\enwn aS ep or Jer\O KAd BKemery sae ° Oa
Go separ Sere EBLE Goer) a8 8 Be
S\ew cya, Veena a “2 * =a
pe
wi

Mol \on: FoR Emer qerc\ Tycoon
Soot — (GATANSSRLAY Correos

Cenk ee

 

—_—___-_-ererrr

| *hiagit 2 e jarrrnik
“iti lLrpnoeyab\

 

Santon esp VS WARE CSG)

e tort wD Cecaner ror A Emer dyevert
\wyoakes Trem Wea

Late aX Qe Saotk— fOAremnos tin
Correo conve

Ln \e Nosy nett ab Aut Sooza- BArnot oA
Cprrecdtanal Center wl SECS A Rar triStration nas _

Fa \ee NS Cie AA \eawnrty oT on \pewney Assulbed_

Prey \bnovnow > NG Geter NOLES Lo him

ACL Pact.
digo eank, WEE LEGON Wn AER ret eS -

PaGes \ OFS
Soe FoI, Tren (ee way Med From & Brccon
fo eke as mendion{” “lg yagi ree pradee tb Kroon
AD Nee SVi-CC PUmiwistrarton, one. Le Pertmnest &
Corre chor KG coals ied Wee C \a\ ACS Vike WES (4

peeeege os AT Cran Uncron Gry mandoe cS

Bnce Gol Wee Preanwt \Aas \oeen Nrladcded

\G) Sx Mathecenty une Leywr \noon Si\-G sail) ee
WIN OK nes Coosee. ee Plawsife ko loe Weg rhi zee.
swe BRR Hees eit AME Layariess wou
AX Ae Plerdih Neen to Loe Emagen — acoaked tO
AW e OMASS LOO 2 her ee 7 el tor fe atshinte Dat
Perec te Wane eds Tee pleowil need,
Ce MRA HOA EERE  QUOECE da We

py i= NX Net loey\ “EPO ss |
cack {Orn Ant. VERat Sanur of Cor creck lend,

 

BQ Pioniwrsr
ALSO, NR Cescn\ KE aro FB &.
Loc cians askomes| Genresel, OV UlAC oF MASS, ANY tsenere |
penbyer LOM) aaoX was VWle Bews in al ike of Det"
CCC aABNEIRE DS ectiina e- Loeimsy Lele ex he SG CC: cack],
Tew Deer aire OF Corrective ent Re SEC

Rn wierrearnten nas Caled, XO Erer ech Nie Plants Ce
andr gross penlertd to WANE Ws elation YD Keep
WAR Peril Crown vacm. .

ASA cosult o& Ahee AOS EOS bod

We SQ c-c- Se es Ovn WoW aceosS OLesiong
Ane eran 4 \vraowta| Cc CAsis) Ao neue Oy

Sta RAO Placement wr order — tLe —

PAELS BOF S

b.C, ker wah nC ers
2k ~ Rane AOS OL Correctioe| Ceebem

Seo }
DO Derr lard Delran on —
Ceram ~\ OnE ION \S \ oS tea parte roe,

dom Suh (95 oe SG GES 7 é .
olardcGE Loss SOE NE Geeks” WOES see
BN Swe printer sent eRbunts make
BK AAC Q\oey ror ant Pace Hea Biwi wR
Kosar nik LOLLore Fhe Samer S VS Eevreyrrennddcey %
| AR pad Das (& POS 1rar e_ kor Vee Plawitits co \OSS
Wwrypyr ed - Thee elantil Ve Sclredvle te ye
Lonestar 2d Back bk AR Souts- BANOS —
Coprecyron cenker Doe Vo Ke DD Sloe eli vary —
OW WOSUNS nee Pla ee Cannot Stress Le
Cymer ayer) VA KAS Wnjocrton Wve te The nehore_
cK AAs Plait \iKe (pein KA Ser oos Wrestinek
Danger. The Plankitt \s cess tek fis
\ncnoralde coor fakes Vag Nae ond doe c Alig ences
IW Considering Ais mokon— ank US Meamoredom

Van SEPP SOAS motion:

Deve: 12 (7 [1

Sheston Qoseehy

She ae

PAGES Sok S
